Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 1 of 10 PAGEID #: 1299




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


                                             :        Case No. Ohio No. 1:17-cv-521na
 KAREN MEYERS,                               :
 as·Administratrix of the·Estate of          :        JUDGE TIMOTHY S. BLACK
 GABRIEL TAYE et al,·Plaintiffs,             :
                                             :
 vs.· ·                                      :        JOINT MOTION AND
 V.vsvs.                                     :        APPLICATION TO
                                             :        ESTABLISH QUALIFIED
 CINCINNATI BOARD OF                         :        SETTLEMENT FUND
 EDUCATION, et al.,· · ·                     :
 ·Defendants                                 :
                                             :


           Comes now Alphonse A. Gerhardstein, Michele Young and Carla Loon

 Leader as Counsel for Plaintiffs including The Estate of Gabriel Benyam Taye

 (hereinafter referred to collectively as "Plaintiffs"), as well as John Welch, Counsel

 for a Defendant employee of the City of Cincinnati and Aaron Herzig, Counsel for

 the Defendant Cincinnati Board of Education, and its employees ("Defendants")

 (collectively, "Parties").

           The Parties have resolved a dispute currently pending in this Court under

 the case caption denoted above. The settlement has monetary and non-monetary

 terms. The non-monetary terms include processes to address the issue of bullying

 in the Cincinnati Public School System and associated monitoring and training. The

 Parties seek to invoke the continued jurisdiction of this Court to establish a

 qualified settlement fund to assist in the administration of the settlement, including

 those nonmonetary terms.
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 2 of 10 PAGEID #: 1300




        Specifically, the Parties request that this Court issue an Order:

        1) establishing a fund, to be called 'The G a br i e l Be ny a m Ta y e
        Qualified Settlement Fund' ("the Fund"), under Section 468B of the
        Internal Revenue Code and Treasury Regulations § 1.468B-1 et seq.; and

        2)  appointing Karen D. Meyers, MBA/JD, MEd, CPCU, CLU, FLMI,
        CSSC, MSSC, of K.D. Meyers & Associates, PSC, 2651 Observatory
        Avenue, Cincinnati, Ohio 45208, as the Administrator of said Fund ("the
        Administrator").

        The reasons for the foregoing requests are stated in the following

 Memorandum. A draft order is attached. The parties acknowledge and agree that

 nothing in this Order is inconsistent with or alters the terms of the Settlement Agreement

 among them.

                                       MEMORANDUM

        Certain events occurred during which Gabriel Benyam Taye died as a result

 of personal physical injuries (the “Tragedy”) on January 27, 2017. In an effort to

 facilitate the resolution of complex claims, allow a proper allocation and

 distribution of funds, provide an efficient resolution for the parties, and prevent the

 economic and emotional toll litigation could bring, the parties mediated the lawsuit

 related to that Tragedy over several weeks prior to filing this Application.

       Plaintiffs asserted claims associated with personal physical injuries, physical

 sickness and loss of consortium stemming from alleged actions by Defendants.

 Defendants denied any wrongdoing and denied any liability. On June 7, 2021, the

 Parties agreed to a full and final settlement of all claims involving economic and

 noneconomic terms. A copy of the fully executed settlement agreement is

 attached.


                                             2
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 3 of 10 PAGEID #: 1301



 I. PAYMENT INTO THE GABRIEL BENYAM TAYE QUALIFIED
 SETTLEMENT FUND

         The Defendants agreed to pay $3,000,000.00 (Three Million 00/100 dollars)

 into The Gabriel Benyam Taye Qualified Settlement Fund by June 10, 2021, so

 long as this Court has entered the Order establishing the Fund.



 II. THE GABRIEL BENYAM TAYE QUALIFIED SETTLEMENT FUND

        The final allocation of the settlement funds among the eligible

 members/payees is presently unknown. Because of complex distribution issues, an

 additional period of time is needed to implement the settlement. Hence there is a

 need for the establishment of a Qualified Settlement Fund (as described in Treas.

 Reg. l .468B-1) 1 established by order of this Court. It is proposed that the Fund be

 known as 'The Gabriel Benyam Taye Qualified Settlement Fund.’ Parties also

 propose the following:

 1)     That any and all monies received in settlement of this matter are to be placed in

 United States Government paper, funds holding only United States government paper,

 Certificates of Deposit subject to the Federal Deposit Insurance Corporation, or like

 financial instruments. Distributions may not be made from the Fund under any




  1
    Pursuant to Treas. Reg. 1.468B-1(c) ("Requirements''.), "[a] fund, account, or trust
  satisfies the requirements of this paragraph (c) if- (1) It is established pursuant to an
  order of, or is approved by, the United States, any state (including the District of
  Columbia), territory, possession, or political subdivision thereof, or any agency or
  instrumentality (including a court of law) of any of the foregoing and is subject to the
  continuing jurisdiction of that governmental authority[.]" Historically, courts have
  used 468B Qualified Settlement Funds because government agencies (other than the
  Environmental Protection Agency) do not have any processes in place for such Funds.

                                              3
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 4 of 10 PAGEID #: 1302




 circumstances without an Order from this Court or an entry of the Hamilton County

 Ohio Probate Court as described in number 2) below; and

 2)     In the case of the survival or wrongful death claims, an order shall also be

 required from the Probate Court of Hamilton County, Ohio, which shall be filed with

 this Court as an attachment to a Distribution Request. Such order from said Probate

 Court shall specify the allocation if any to a survival claim which has a different

 allocation than wrongful death claims in the State of Ohio under Ohio Revised Code

 Title 21 Chapter 2125; and

 3)     The Fund may, with the consent of persons with whom it enters into

 Agreements, assign any periodic payment liabilities created under any settlement

 agreements to a qualified assignee(s) by entering into qualified assignments of such

 periodic payment liabilities within the meaning of Section 130(c) of the Internal

 Revenue Code. The qualified assignee(s) shall, respecting each person who is to

 receive periodic payments under a settlement agreement, purchase one or more

 qualified funding assets within the meaning of Section 130(d) of the Internal

 Revenue Code to fund any periodic payment liabilities assigned to the qualified

 assignee(s). If any such qualified funding asset is other than an obligation of the

 United States, it shall be an annuity contract issued by a life insurance company

 that is rated A+ or better by A.M. Best Company..

 4)     Persons entering into Agreements with The Fund shall agree in writing to a

 discharge of The Fund's liabilities to make any periodic payments under the

 Agreements by executing, along with The Fund and the qualified assignee, a

 qualified assignment of said liabilities.



                                              4
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 5 of 10 PAGEID #: 1303




 5)      The claims made against Defendants as a result of the Tragedy are made on

 account of the personal physical injury under Internal Revenue Code Section 104

 (a) (2). The qualified assignee is not and shall not be related to Plaintiffs within the

 meaning of Section 267(b) or Section 707(b)(l) of the Internal Revenue Code and is

 not and shall not be either controlled by, nor control directly or indirectly, The

 Fund.


 III. THE FUND ADMINISTRATOR

         Karen D. Meyers, MBA/JD, MEd, CPCU, CLU, FLMI, CSSC, MSSC is an

 experienced Fund Administrator, having served in several State and Federal cases,

 including, but not limited to, three cases arising from the September 11, 2001,

 National Tragedy and the associated U.S. Government Victim's Compensation

 Fund filed in United States District Court for the Southern District of New York, in

 New York City, New York. Ms. Meyers has also served in various roles in similar

 cases brought in this Court. This Court has appointed Ms. Meyers as a Fund

 Administrator in the following cases:

      • In re Kyle Plush Qualified Settlement Fund, USDC, SD OH, Case: 1:21-mc-

         00004-MRB-SKB (Order, 5/3/210

      • The class action settlement involving the Hamilton County Coroner (Chesher v.

         Neyer, Case No. 1:01-cv-566).

      • The settlement resulting from the death of Samuel DuBose (Brooks v. Tensing,

         Case No. 1:16-cv-308).

      • In Re Jane and Joan Doe, Case No. 1:10-MC-38.


                                             5
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 6 of 10 PAGEID #: 1304




      • Estate of Roger Owensby, Jr. v. City of Cincinnati, Case No. 01-CV-769.


 Additionally, Ms. Meyers has been appointed by other courts in numerous cases

 including but not limited to:

      • D.D. v. Washington County, Ohio, Case No. 2:10-cv-1097 in the U.S. District

         Court for the Southern District of Ohio, Eastern Division.

      • Rush v. City of Mansfield, Case No. 1:07-cv-01068 in the U.S. District Court for

         the Northern District of Ohio, Eastern Division.

      • Kessnick v. Club Car Acceptance Corp., Case No. 06-CI-00080 in the Gallatin

         Circuit Court, Commonwealth of Kentucky.


 IV. NON-MONETARY TERMS

         Because no settlement payment can make any family whole from the

 damages suffered in any loss of a family member. the negotiations included

 discussions of non-economic terms. Therefore, as a material term of the attached

 settlement agreement the parties have agreed to non-monetary provisions designed

 to assist the Cincinnati Public School System in its effort to address the challenges

 of bullying in its schools.


 V. CONCLUSION

 WHEREFORE, Parties respectfully request that this Court enter an Order:

 1)     Establishing The Gabriel Benyam Taye Qualified Fund (‘Fund”) as a Qualified

        Settlement Fund within the meaning of Treasury Regulation 1.468B-1.




                                             6
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 7 of 10 PAGEID #: 1305




 2)    Appointing Karen D. Meyers, MBA/JD, MEd, CPCU, CLU, FLMI, CSSC,

       MSSC of K. D. Meyers & Associates, PSC, 2651 Observatory Avenue,

       Cincinnati, Ohio 45208 as Administrator of said Fund.

 3)    Filing the name and address of the Financial Institution(s) receiving the funds in

       this matter with the Court

 4)     Requiring that the Financial Institution in which the monies are deposited shall

 be noticed by certified mail, regular mail and personally by the Qualified Fund

 Administrator that no monies may be distributed to any party at any time without an

 allocation hearing and a filing of a Hamilton County Probate Court Order authorizing

 the distribution of the survival and wrongful death claims and associated costs and fees.

 A receipt of funds by said Financial Institution shall be filed with this Court no later

 than 72 business hours after the funds are received. Copies of said Notice sent by mail

 shall be filed with this Court the day in which said mail is placed into the United States

 Postal System.

 5)    Requiring that any and all monies received in settlement of this matter are to be

 placed in United States Government paper, funds holding only United States

 government paper, Certificates of Deposit subject to the Federal Deposit Insurance

 Corporation, or like financial instruments and may not be distributed from the Fund

 under any circumstances without an Order from the Probate Court of Hamilton County,

 Ohio on the survival and wrongful death claims and a filing of said Order with this

 Court as denoted above.

 6)       Given the reasons stated in paragraphs 5 and 6 of the proposed Order and the

 fact that a Bond would reduce the monies available to the ultimate court-ordered



                                              7
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 8 of 10 PAGEID #: 1306




 recipients, no Bond shall be required in this matter as has been the past practice of this

 Court under like circumstances.

 7)          The Order should authorize The Fund to enter into Agreements and any

 Qualified Assignments, including full and final releases of the Fund, with appropriate

 persons, including the use of settlements with periodic payments upon obtaining any

 necessary orders from the Probate Court.

 7)         The Order should require The Fund to file quarterly Financial Statements with

 the Court and The Parties no later than the 20th day of the month following the month

 for which the report is submitted and Status Reports every six months starting October

 1, 2021.

 9)         Recognizing the interest rate environment is extremely low in the restricted

 investments, The Order should require The Fund to utilize interest earned by the Fund,

 if any, to make payment toward the Fund Administrator’s Fees and Expenses with the

 balance remaining due labeled as such and distributed by Order of the Court. All other

 expenses of said Fund Administration shall be paid from $12,250.00 from the

 settlement which shall be disclosed, subject to approval and held back in the Qualified

 Settlement Fund as reflected as an expense in Probate Filings. The Administrator shall

 file Invoices for Qualified Fund Services for approval with this Court.

 10 )        The order should require the Fund to (i) file any tax returns as they become

 due, (ii) pay any taxes as they become due from earnings on the Fund, and (iii) file a

 final Distribution Report with this Court terminating the Fund once all matters are

 resolved.




                                               8
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 9 of 10 PAGEID #: 1307




Respectfully submitted,



         /s/ Aaron M. Herzig                     /s/Alphonse A. Gerhardstein
         Aaron M. Herzig (0079371)               Alphonse A. Gerhardstein (0032053)
         Philip D. Williamson (0097174)          Trial Attorney for Plaintiff Estate of
         Spencer S. Cowan (0099556)              Gabriel Taye and Cornelia Reynolds
         Taft Stettinius & Hollister             M. Caroline Hyatt (0093323)
         425 Walnut Street, Suite 180            Attorneys for Plaintiff Estate of Gabriel
         Cincinnati, OH 45202                    Taye and Cornelia Reynolds
         Phone: (513) 381-2838                   Friedman Gilbert +Gerhardstein
         Fax: (513) 381-0205                     441 Vine Street, Suite 3400
         aherzig@taftlaw.com                     Cincinnati, Ohio 45202
         pwilliamson@taftlaw.com                 Tel: (513) 621-9100
         scowan@taftlaw.com                      Fax: (513) 345-5543
                                                 al@FGGfirm.com
         Daniel J. Hoying (0079689)              caroline@FGGfirm.com
         Cincinnati Public Schools
         2651 Burnet Ave.                        Carla L. Leader (0081597)
         Cincinnati, OH 45219                    Attorney for Plaintiff Estate of Gabriel
         Phone: (513) 363-0114                   Taye and Cornelia Reynolds
         Fax: (513) 363-0115                     The Law Office of Carla Loon Leader,
         hoyingd@cpsboe.k12.oh.us                LLC
                                                 420 W. Loveland Avenue, Suite 109
                                                 Loveland, OH 45140
                                                 Telephone: (513) 909-4332
                                                 Fax: (513) 206-9994
                                                 carla@carlaleader.com


         Emily Smart Woerner (0089349)           Michele L. Young (0062011)
         City of Cincinnati City Solicitor       Gregory S. Young (0033617)
         801 Plum Street, Room 214               Christine M. Hammond (0093647)
         Cincinnati, Ohio 45202                  Christopher D. Byers (0079369)
         Phone: (513) 352-3350                   Attorneys for Plaintiff Estate of Gabriel
         Fax: (513) 352-1515                     Taye and Benyam Taye
         emily.woerner@cincinnati-oh.gov         Gregory S. Young Co., LPA
                                                 600 Vine Street, Suite 402
          /s/ John B. Welch                      Cincinnati, OH 45202
         Arnold Todaro Welch & Foliano           Telephone: (513) 721-1077
         580 Lincoln Park Blvd., Suite 222       Fax: (513) 721-1919
         Dayton, Ohio 45429-3493                 myoung@younginjurylaw.com
         Phone: (937) 296-1600                   chammond@younginjurylaw.com

                                             9
Case: 1:17-cv-00521-TSB Doc #: 96 Filed: 06/08/21 Page: 10 of 10 PAGEID #: 1308




        Fax: (937) 296-1644                      cbyers@youginjurylaw.com
        jwelch@arnoldlaw.net




                               CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2021, a copy of the foregoing pleading was filed

 electronically. Notice of this filing will be sent to all parties for whom counsel has

 entered an appearance by operation of the Court’s electronic filing system. Parties may

 access this filing through the Court’s system. I further certify that a copy of the

 foregoing pleading and the Notice of Electronic Filing has been served by ordinary U.S.

 mail upon all parties for whom counsel has not yet entered an appearance electronically.

                                               /s/ Alphonse A. Gerhardstein
                                               Attorney for Plaintiffs




                                              10
